USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1503                         OLIVER LIGGONS,                      Plaintiff, Appellant,                                v.                    JANET RENO, ETC., ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS        [Hon. George A. O'Toole, Jr., U.S. District Judge]                              Before                     Torruella, Chief Judge,               Boudin and Lipez, Circuit Judges.                                                                     Winston Kendall on brief for appellant.     Donald K. Stern, United States Attorney, and Susan M.Poswistilo, Assistant U.S. Attorney, on brief for appellees.September 2, 1998                                                                     Per Curiam.  Upon careful review of the briefs and record, weconclude that the district court properly dismissed the complaint. We reach this conclusion essentially for the reasons stated in thedistrict court's orders dated March 31, 1997, and March 11, 1998.     Affirmed.  See 1st Cir. Loc. R. 27.1.                               -2-